DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 3/5/19, wherein:
Claims 1-22 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PURKAYASTHA ET AL (US 2013/0231779).  Herein after Purkayastha. 
As for independent claim 1, PURKAYASTHA discloses a method of operating a robotic breaker-racking apparatus {see figures 1A-1D} , the method comprising: 
controlling a motor to drive the robotic breaker-racking apparatus to a first circuit breaker 
{see at least figures 1A-1D, figure 2, controller 200; figure 6; pars. 0007-0008; 0061; 0072 discloses e.g. mobile robotic vehicle or robot 100 that may be used to rack and unrack circuit breakers 20 and/or engage/disengage (open/close) circuit breakers 20}; 
accessing the first circuit breaker via remote or autonomous control of the robotic breaker-racking apparatus 
{see at least figures 1A-1D; pars. 0006-0008discloses e.g. The robot may include an articulated arm having a pivot end pivotally coupled to the robot body and a distal end. A racking actuator can be disposed on the distal end of the arm. The inspection behavior may cause the robot to identify a circuit breaker using the sensor system, engage the identified circuit breaker with the racking actuator, and move the circuit break between a racked position and unracked position. For example, the racking actuator may engage and turn a lead screw of the circuit breaker.
pars. 0047-0050, 0061 discloses e.g. “Mobile robots 100 having semi-autonomous or autonomous capabilities may execute behaviors on one or more computing processors to perform certain tasks or operations, such as racking/unracking circuit breakers 20, engaging/disengaging (opening/closing) circuit breakers 20}; and  
visually inspecting, via a camera of the robotic breaker-racking apparatus, a first relay of the first circuit breaker and/or a second relay of a second circuit breaker 
{see at least figures 1A-1D; figure 6, pars. 0008, 0061, 0079-0082 discloses for example “the inspection behavior may cause the robot to identify a circuit breaker using the sensor system (which include cameras 118, 119, 162, 172 as shown in figures 2-6, pars. 0077, 0082), engage the identified circuit breaker with the racking actuator, and move the circuit break between a racked position and unracked position. For example, the racking actuator may engage and turn a lead screw of the circuit breaker. In some implementations, the inspection behavior causes the robot to identify an actuator (e.g., lever arm, button, etc.) of a circuit breaker and actuate the circuit breaker actuator using an articulated manipulator arm disposed on the robot body and in communication with the controller;
Par. 0081 discloses e.g. “the robot 100 may be used to observe and/or interact with all sorts of electrical equipment, such as, but not limited to circuit breakers, contactors, motor control centers, fuses, switches, relays, capacitor banks, inverters, battery banks, etc. For example, the robot 100 may maneuver adjacent electrical equipment (e.g., autonomously or remotely commanded through the operator control unit 400 by a remote operator) to observe the electrical equipment using one or more of the cameras 118, 119, 162, 172 and/or manipulate the electrical equipment using one or more of its arms 150”}.
As for dep. claim 2, PURKAYASTHA discloses wherein the accessing comprises: interfacing the robotic breaker-racking apparatus with a door of a breaker cubicle that houses the first circuit breaker, to open the door; interfacing the robotic breaker-racking apparatus with a breaker switch that is inside the breaker cubicle and is coupled to the first circuit breaker, to open the breaker switch; and interfacing the robotic breaker-racking apparatus with the first circuit breaker, to perform breaker racking of the first circuit breaker {see at least figures 1A-1D; 7-8, 10A-B; and at least pars. 0006-0008, 0047-0050, 0061, 0067, 0075-0081}.
As for dep. claim 3, PURKAYASTHA discloses interfacing the robotic breaker-racking apparatus with a trip button or trip switch of the first circuit breaker, to trip the first circuit breaker {see at least figures 7-8, 10A-B; and at least pars. 0067, 0075-0081}.
As for dep. claim 4, PURKAYASTHA discloses interfacing the robotic breaker-racking apparatus with a screw of the door, to unscrew the screw before opening the door; further interfacing the robotic breaker-racking apparatus with the door, to maintain a position of the door; further interfacing the robotic breaker-racking apparatus with the door, to release the door from the position; further interfacing the robotic breaker-racking apparatus with the door, to close the door; and further interfacing the robotic breaker-racking apparatus with the screw, to re-screw the screw {see at least figures 8-9; pars. 0076; 0079-0080}.
As for dep. claim 5, PURKAYASTHA discloses wherein the controlling the motor comprises controlling travel of the robotic breaker-racking apparatus from a first location within a switchgear room of a generating station or a substation of an electric utility to a second location within the switchgear room {see at least figures 1A-1D; pars. 0006-0008; 0047-0052}. 
As for dep. claim 6, PURKAYASTHA discloses wherein the controlling travel of the robotic breaker-racking apparatus is performed while using the camera {see at least pars. 0007, 0011, 0067, 0073}. 
As for dep. claims 7-8, PURKAYASTHA discloses wherein the controlling travel of the robotic breaker-racking apparatus is performed while transmitting data from the camera via communications circuitry of the robotic breaker-racking apparatus, wherein the transmitting data comprises transmitting a live video feed from the camera to an electronic device of a human operator of the robotic breaker-racking apparatus via the communications circuitry {see at least figure 1A, abstract, pars. 0006, 0012, 0067, 0073-0074}.
As for dep. claims 9-10, PURKAYASTHA discloses wherein the accessing the first circuit breaker is performed while using the camera, wherein the accessing the first circuit breaker is performed while transmitting data from the camera via communications circuitry of the robotic breaker-racking apparatus {see at least figures 1A-1D, pars. 0006, 0012, 0067, 0072-0074}.
As for dep. claim 11, PURKAYASTHA discloses wherein the transmitting data comprises transmitting a live video feed from the camera to an electronic device of a human operator of the robotic breaker-racking apparatus via the communications circuitry {see at least figures 1A-1D, 15B; pars. 0006, 0012, 0067, 0072-0074, 0077, 0138}.
As for dep. claim 12, PURKAYASTHA discloses receiving a remote command, wherein the controlling the motor is performed in response to the remote command {see at least figures 1A-1D, figures 7-8 and pars. 0071-0072, 0077-0079}. 
As for dep. claim 13, PURKAYASTHA discloses detecting, via the camera, a status and/or an identifier of the first relay of the first circuit breaker {see at least figures 10A-10B; pars. 0008, 0014, 0067, 0070-0071. 
As for independent claim 14, which carries the similar limitations as the rejected claim 1 above, therefore it is rejected for the same reason sets forth the rejected claim 1 as indicated above.
As for dep. claim 15, PURKAYASTHA discloses wherein the mechanical appendage comprises a humanoid hand or a two-pincher mechanical claw {see figures 2-3, articular arms 150, 150a, 150b par. 0008, 0014, 0068}. 
As for dep. claim 16, PURKAYASTHA discloses wherein the camera comprises one among a plurality of cameras of the robotic breaker-racking apparatus {see at least figure 3, 0067-0069 e.g. cameras 118, 119, 172, 162}. 
As for dep. claim 17, PURKAYASTHA discloses wherein the camera comprises a thermal sensor {see at least figures 7-9, pars. 0069-0070, 0073, 0123}.
As for dep. claim 18, PURKAYASTHA discloses further comprising a laser-guidance system {see at least pars. 0082, 0084-0085}. 
As for dep. claim 19, PURKAYASTHA discloses a mechanical arm comprising a shoulder portion and an elbow portion that are configured to rotate on respective axes, wherein the mechanical appendage is connected to the mechanical arm {see at least figures 2-3, figures 10A-10B pars. 0068-0071}. 
As for claims 20-22, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected for the same reason sets forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cassimere et al (US 2017/008,5064); Seong et al (US 2017/003, 8419);  and Petry (US 7,962,898).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664